Citation Nr: 0432758	
Decision Date: 12/10/04    Archive Date: 12/15/04

DOCKET NO.  02-16 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral foot 
calluses.

2.  Entitlement to service connection for temporomandibular 
joint articulation with limitation of motion.

3.  Entitlement to service connection for Achilles 
tendonitis.

4.  Entitlement to service connection for herniated nucleus 
pulposus of the lumbar spine with radiation to the lower 
extremities.  

5.  Entitlement to service connection for a left ankle 
disorder.

6.  Entitlement to service connection for a right shoulder 
disorder.

7.  Entitlement to service connection for gastroesophageal 
reflux disease.

8.  Entitlement to an initial rating in excess of 10 percent 
for low back strain.

9.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the right knee.  

10.  Entitlement to an initial rating in excess of 10 percent 
for left knee medial meniscus tear.  

11.  Entitlement to an initial compensable rating for 
hypertension beginning on April 1, 2001; and in excess of 10 
percent beginning on and after July 17, 2002.

12.  Entitlement to an initial compensable evaluation for 
excision of ganglion cyst, left wrist.  

13.  Entitlement to an initial compensable evaluation for 
allergic rhinitis and sinusitis.

14.  Entitlement to an initial compensable evaluation for 
tension headaches.

15.  Entitlement to an initial compensable evaluation for 
surgical repair of right testicular torsion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel
INTRODUCTION

The veteran served on active duty from November 1978 to March 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

Review of the claims file reflects that the veteran had 
perfected an appeal as to the RO's denial of service 
connection for hypertensive cardiovascular disease.  However, 
prior to certification of this issue to the Board, in June 
2003, the RO issued a Decision Review Officer decision which 
granted service connection for valvular heart disease.  This 
rating decision represents a full grant of the benefits 
sought on appeal with respect to the veteran's cardiovascular 
claim.  As there is no jurisdiction-conferring notice of 
disagreement as to the down-stream elements of effective date 
or compensation level, those issues are not currently in 
appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).

The Board also notes that, in December 2002, the veteran 
submitted a notice of disagreement with respect to the denial 
of service connection for bilateral arcus cornealis as well 
as the zero percent schedular evaluation assigned for his 
service connected genital herpes.  However, although a 
Statement of the Case was issued in June 2003, the veteran 
has not perfected a timely appeal with regard to these 
issues.  Accordingly, they will not be addressed in the 
decision and remand herein.  

The issues of entitlement to service connection for herniated 
nucleus pulposus of the lumbar spine with radiation to the 
lower extremities, left ankle disorder, a right shoulder 
disorder, and gastroesophageal reflux disease as well as 
entitlement to increased ratings for low back strain, 
degenerative joint disease of the right knee, left knee 
medial meniscus tear, hypertension, excision of ganglion cyst 
of the left wrist, allergic rhinitis and sinusitis, tension 
headaches, and surgical repair of right testicular torsion 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

FINDINGS OF FACT

1.  Foot calluses are not shown by the evidence of record.

2.  Temporomandibular joint articulation with limitation of 
motion is not shown by the evidence of record.

3.  Achilles tendonitis is not shown by the evidence of 
record.


CONCLUSIONS OF LAW

1.  Foot calluses were not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).

2.  Temporomandibular joint articulation with limitation of 
motion was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2003).

3.  Achilles tendonitis was not incurred in or aggravated by 
the veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  

With respect to the claims of service connection for 
residuals of foot calluses, temporomandibular joint 
articulation with limitation of motion, and Achilles 
tendonitis, the Board finds that the passage of the VCAA and 
its implementing regulations does not prevent the Board from 
rendering a decision on the veteran's appeal at this time, as 
all notification and development action needed to render a 
fair decision has, to the extent possible, been accomplished.  

Through the rating decision, Statement of the Case, 
Supplemental Statements of the Case, and various 
correspondence and communication from the RO (in particular, 
a letter from the RO dated in July 2001, prior to the rating 
decision on appeal), the appellant has been notified of the 
law and regulations governing entitlement to the benefits he 
seeks, the evidence which would substantiate his claims, and 
the evidence which has been considered in connection with his 
appeal.  Moreover, in the July 2001 letter, the appellant was 
advised as to what information VA had received, what 
information VA would obtain for him, how he can help VA in 
substantiating his claims, and what the evidence must show to 
support his claims.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159).  Upon consideration of the 
foregoing, the Board finds that proper VCAA notice was 
furnished to the appellant in a timely manner. 

Further, after reviewing the claims folder, the Board also 
finds that there has been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes available 
service medical records, VA treatment records and examination 
reports, and correspondence from the appellant.  In addition, 
the record in this case includes a transcript of the 
veteran's personal hearing testimony before a hearing officer 
at the RO.  No additional pertinent evidence has been 
identified by the appellant as relevant to the issue on 
appeal.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant with 
respect to the claims under consideration and that 
adjudication of these claims at this juncture, without 
directing or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Accordingly, the claims are ready to be considered 
on the merits.  

Analysis

The veteran claims entitlement to service connection for foot 
calluses, temporomandibular joint articulation with 
limitation of motion, and Achilles tendonitis.  Applicable 
law provides that service connection will be granted if it is 
shown that the veteran suffers from disability resulting from 
an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active service.  38 U.S.C.A. 
§§ 1110, 1131.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran's service medical records reflect that the 
veteran was treated once for each of his claimed disorders.  
Specifically, he was treated for calluses on the feet in 
January 1981, jaw pain diagnosed as atypical facial pain in 
1991, and mild strain of the Achilles tendon in March 1992.  
The remainder of his service medical records are silent with 
respect to complaints of or treatment for foot calluses, 
temporomandibular joint articulation with limitation of 
motion, or Achilles tendonitis.  

Similarly, although the claims file contains extensive post-
service treatment records, these records are negative for 
complaints of or treatment for foot calluses, 
temporomandibular joint articulation with limitation of 
motion, or Achilles tendonitis.

Although the veteran was notified of the evidence he needed 
to submit to support his claim, to include evidence of foot 
calluses, temporomandibular joint articulation with 
limitation of motion, or Achilles tendonitis resulting from 
an injury suffered or disease contracted in service, he has 
not indicated that such evidence is available.  

After reviewing the evidence of record, the Board concludes 
that service connection for foot calluses, temporomandibular 
joint articulation with limitation of motion, and Achilles 
tendonitis cannot be granted because there is no current 
identifiable disability.  See also Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Specifically, the veteran's service 
medical records reflect that he was treated on a single 
occasion for complaints referable to each of these disorders 
and there is no medical evidence suggesting current findings 
of foot calluses, temporomandibular joint articulation with 
limitation of motion, or Achilles tendonitis.  Accordingly, 
based upon a review of the evidence currently of record, the 
Board concludes that the preponderance of the evidence is 
against entitlement to service connection for foot calluses, 
temporomandibular joint articulation with limitation of 
motion, or Achilles tendonitis.  

In this regard, the Board acknowledges that the veteran has 
expressed his belief that he has current manifestations of 
foot calluses, temporomandibular joint articulation with 
limitation of motion, and Achilles tendonitis; however, it is 
well-settled that as a layperson without medical training he 
is not competent to render an opinion concerning medical 
matters such as diagnosis and etiology.  See Espiritu v. 
Derwinski, 2 Vet. App.  492, 494-95 (1992); see also 
38 C.F.R. § 3.159 (2001).




ORDER

Service connection for foot calluses is denied.

Service connection for temporomandibular joint articulation 
with limitation of motion is denied.

Service connection for Achilles tendonitis is denied.


REMAND

The veteran claims entitlement to service connection for 
herniated nucleus pulposus of the lumbar spine with radiation 
to the lower extremities and entitlement to an evaluation in 
excess of 10 percent disabling for low back strain.  The 
Board finds that the issue of service connection for 
herniated nucleus pulposus of the lumbar spine with radiation 
to the lower extremities is intertwined with the claim for a 
rating in excess of 10 percent for a low back strain.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues 
are "inextricably intertwined" when they are so closely 
tied together that a final decision on one issue cannot be 
rendered until a decision on the other issue has been 
rendered).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (a).  Secondary service 
connection may be found where a service-connected disability 
aggravates another condition (i.e., there is an additional 
increment of disability of the other condition which is 
proximately due to or the result of a service-connected 
disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).  The 
Board finds that the intertwined claim for secondary service 
connection for herniated nucleus pulposus of the lumbar spine 
with radiation to the lower extremities must be remanded to 
the RO for adjudication.  Harris, supra.

The veteran's service-connected low back strain has been 
rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5295.  The 
rating criteria for evaluating musculoskeletal system 
disorders of the spine were changed, effective September 23, 
2002, and again on September 26, 2003.  These new rating 
criteria have not been furnished to the veteran.  The rating 
criteria effective September 26, 2003, include a revision of 
38 C.F.R. § 4.71a to include Plate V, Range of Motion of the 
Thoracolumbar Spine, which reflects normal ranges of motion 
of the thoracolumbar spine.  68 Fed. Reg. 51,458 (Aug. 27, 
2003).  A general rating formula for diseases and injuries of 
the spine was added that is applicable to diagnostic codes 
5235 to 5243.  In light of these changes, which became 
effective during the pendency of the claim before the Board, 
a more recent VA examination of the veteran's lumbar spine is 
warranted.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c).  
This evaluation should include an opinion addressing the 
intertwined claim of secondary service connection for 
degenerative disc disease of the lumbosacral spine.

Following the VA examination and after the RO adjudicates the 
intertwined claim for secondary service connection for 
herniated nucleus pulposus of the lumbar spine with radiation 
to the lower extremities, the RO must then readjudicate the 
claim for a rating in excess of 10 percent for the veteran's 
service-connected low back disability under the amendments to 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
effective September 23, 2002 (if service connection for 
degenerative disc disease is granted pursuant to the Board's 
development below) and September 26, 2003.   

With respect to the claims of entitlement to increased 
evaluations for the veteran's service connected bilateral 
knee disorders, the evidence of record reflects that, 
subsequent to the most recent VA examination of the knees in 
September 2001, the veteran underwent a left knee arthroscopy 
in July 2002.  The postoperative diagnosis was torn posterior 
horn of medial meniscus.  Because the new evidence suggests a 
change in the veteran's disability since the last 
examination, another examination is necessary.

The veteran claims entitlement to service connection for left 
ankle and right shoulder disorders.  His service medical 
records reflect treatment for recurrent complaints of left 
ankle pain and a 1998 finding of right shoulder crepitus.  
Post service medical records include findings arthralgias of 
the left ankle and moderate acromioclavicular arthrosis as 
well as crepitus of the right shoulder.  

The veteran was afforded VA examinations in March 2000 and 
September 2001.  The March 2000 VA examination report is 
silent with respect to a left ankle or right shoulder 
disorder; however, the September 2001 VA examination report 
includes findings of left ankle arthralgia as well as right 
shoulder tenderness to palpation, 1+ crepitus, and a magnetic 
resonance imaging (MRI) finding of mild acromioclavicular 
arthrosis.  Significantly, the September 2001 examination 
report does not contain an opinion as to the etiology of the 
veteran's left ankle or right shoulder disorders.  

Similarly, the veteran claims entitlement to service 
connection for gastroesophageal reflux disease (GERD) because 
he complained of chest pain during service, service medical 
records include findings of "possible GERD," and post 
service medical records include diagnosis of GERD.  

Nevertheless, upon consideration of the foregoing, the RO 
denied service connection for the veteran's left ankle, right 
shoulder, and GERD claims, noting that the evidence received 
fails to establish a relationship between such claims and his 
period of military service.  However, the question of whether 
the claimed disorders were incurred in or aggravated during 
the veteran's period of military service is a medical 
determination which must be made from the record, without 
resort to independent medical judgment by the RO.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

Given the veteran's service medical records, VA examination 
report, and his hearing testimony recalling a history of 
chronic left ankle and right shoulder pain as well as 
symptoms of GERD, manifested by chest pain, during and after 
his period of military service, the Board finds that a VA 
examination addressing the nature and etiology of these 
complaints is "necessary" under 38 U.S.C.A. § 5103A(d).

In this regard, it noted that, inasmuch as the diagnosis of 
left ankle arthralgia is essentially a finding of pain, the 
examiner has not provided a diagnosis for the disorder and 
merely reports pain.  In this regard, the Board points out 
that VA does not generally grant service connection for 
symptoms alone, without an identified basis for those 
symptoms.  For example, "pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."  Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999).  The notable exception to this rule is 
38 C.F.R. § 3.317, which permits, in some circumstances, 
service connection of signs or symptoms which are objective 
indications of chronic disability, even though such 
disability is due to undiagnosed illness.

With respect to the remaining issues on appeal, consisting of 
tension headaches, allergic rhinitis and sinusitis, surgical 
repair of right testicular torsion, excision of ganglion cyst 
of the left wrist, and hypertension, in light of the VCAA, 
the Board has determined that further evidentiary development 
is necessary in this case with respect to these issues.  
Specifically, the veteran has alleged neurological impairment 
as a result of the excision of ganglion cyst of the left 
wrist.  Similarly, treatment records reflect tenderness in 
the areas where the sutures were placed in connection with 
the surgical repair of right testicular torsion as well as 
increased symptoms associated with his service connection 
hypertension.  Accordingly, the veteran was scheduled to 
undergo VA genitourinary, hypertension, joints, neurological, 
respiratory, and spine examinations in April 2003.  However, 
he failed to report for the scheduled examinations.  
Thereafter, although a genitourinary examination was 
performed in May 2003, the remaining examinations have not 
been accomplished.  Upon consideration of the foregoing and 
in light of this remand, the Board finds that VA examinations 
addressing the severity of the veteran's tension headaches, 
allergic rhinitis and sinusitis, surgical repair of right 
testicular torsion, excision of ganglion cyst of the left 
wrist, and hypertension are warranted.  38 C.F.R. 
§ 3.159(c)(4).  

In this regard, it is noted that the United States Court of 
Appeals for Veterans Claims has held that where the evidence 
does not adequately evaluate the current state of the 
condition, the VA must provide a new examination.  Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992).  Moreover, under the 
VCAA, the assistance provided by VA shall include providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(1); 38 C.F.R. § 3.159(c)(4); see also Green v. 
Derwinski, 1 Vet. App. 121 (1991).

Although the Board regrets the delay, the Court has made it 
clear that failure to adequately show compliance with VCAA 
notice requirements and Board failure to enforce compliance 
with such notice requirements is remandable error.  Huston v. 
Principi, 17 Vet. App. 195, 202 (2003).  

Accordingly, the case is REMANDED for the following:

1.  The appellant should be advised of 
all VCAA notice and assistance 
requirements.  The RO should ensure that 
the appellant has been advised of (a) the 
information and evidence not of record 
that is necessary to substantiate his 
claims, (b) the information and evidence 
that VA will seek to provide, and (c) the 
information and evidence that the 
appellant is expected to provide.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  The veteran should also be 
notified that he should provide VA with 
all relevant evidence and argument 
pertinent to the claims at issue.  
Specifically, the veteran should be 
provided notice of the changes to the 
regulations for rating disabilities of 
the spine effective in September 2002 and 
September 2003.  

2.  The RO should contact the veteran and 
request that he provide identifying 
information and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
complaints referable to his low back, 
knee, ankle, shoulder, wrist, GERD, 
hypertension, allergy, headache, and 
genitourinary claims since March 2001, 
the date of his separation from service.  
The RO should attempt to obtain copies of 
all pertinent treatment records 
identified by the veteran in response to 
this request which have not been 
previously secured.  

3.  Thereafter, the veteran should be 
afforded comprehensive VA orthopedic and 
neurological examinations to determine 
the nature and extent of his low back 
strain, bilateral knee impairment and the 
etiology of his lumbar herniated nucleus 
pulposus, left ankle, and right shoulder 
disorders, if any.  The veteran's claims 
folder must be made available to the 
examiner for review in connection with 
the examination.  All necessary 
diagnostic tests should be completed and 
all pertinent symptomatology and findings 
should be reported in detail.  

a.  With respect to the left ankle and 
right shoulder claims, the examiner is 
requested to render an opinion as to 
whether it is at least as likely as not 
that a left ankle and/or right shoulder 
disorder is related to the veteran's 
period of service.  

b.  With respect to the left wrist, the 
examiner should comment on the presence 
of any impairment, to include weakness, 
swelling, and/or numbness, and provide an 
opinion as to whether such symptoms are a 
result of excision of ganglion cyst from 
the left wrist.  

c.  With respect to the veteran's service 
connected bilateral knee impairment, the 
examiner is requested to record pertinent 
medical complaints, symptoms, and 
clinical findings.  

The examiner should comment on whether 
there is medical evidence of recurrent 
subluxation or lateral instability of 
either knee.  If so, is it slight, 
moderate, or severe in degree?

The examiner should comment on whether 
either of the veteran's knees are 
productive of a dislocated semilunar 
cartilage with frequent episodes of 
locking, pain, and effusion into the 
joint of either extremity.  

The examiner should provide results of 
range of motion testing for the knees.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when either 
knee is used repeatedly.  All limitation 
of function must be identified.  If there 
is no pain, no limitation of motion 
and/or no limitation of function, such 
facts must be noted in the report.

Lastly, the examiner should comment on 
whether the veteran experiences 
impairment of the tibia and fibula.  
Specifically, the examiner should provide 
an opinion as to whether there is 
nonunion of the tibia and fibula 
requiring brace, or whether there is 
malunion, and the degree of disability; 
slight, moderate, or marked; produced by 
such impairment.  

d.  With respect to the veteran's low 
back, the examiner should identify and 
describe in detail all residuals 
attributable to the veteran's service-
connected lumbosacral strain.

The examiner should note the range of 
motion for the lumbar spine.  Whether 
there is any pain, weakened movement, 
excess fatigability or incoordination on 
movement should be noted, and whether 
there is likely to be additional range of 
motion loss due to any of the following 
should be addressed: (1)  pain on use, 
including during flare-ups; (2)  weakened 
movement; (3) excess fatigability;  or 
(4) incoordination.  The examiner is 
asked to describe whether pain 
significantly limits functional ability 
during flare-ups or when the lumbar spine 
is used repeatedly.  All limitation of 
function must be identified.  If there is 
no pain, no limitation of motion and/or 
no limitation of function, such facts 
must be noted in the report.

The examiner should state whether there 
is any loss of lateral motion with 
osteoarthritic changes; narrowing or 
irregularity of joint space; abnormal 
mobility on forced motion; listing of the 
spine; or positive Goldthwaite's sign.  

The examiner should state, if possible, 
the frequency and duration of 
incapacitating episodes of intervertebral 
disc syndrome, if the veteran suffers 
such attacks, and the extent to which 
relief is experienced between such 
attacks.  Are there persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the 
site of the diseased disc, with little 
intermittent relief?  

Finally, the examiner should provide an 
opinion as to the presence of herniated 
nucleus pulposus of the lumbar spine and 
identify any radiation to the lower 
extremities.  If herniated nucleus 
pulposus of the lumbar spine is found to 
be present, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that such impairment was 
caused or aggravated by the veteran's 
period of military service or whether it 
is proximately due to or the result of 
his service-connected lumbar spine 
disorder.

With respect to a, b, c, and d above, the 
examiner should address any indication 
that the veteran's complaints of pain or 
other symptomatology is not in accord 
with physical findings on examination.

If the physician is unable to render any 
opinion sought, it should be so indicated 
on the record and the reasons therefor 
should be noted.  The factors upon which 
any medical opinion is based must be set 
forth for the record.

4.  The veteran should be afforded a VA 
examination by an appropriate specialist 
to address the nature and etiology of his 
GERD.  The veteran's claims folder must 
be made available to the examiner for 
review in connection with the 
examination.  All necessary diagnostic 
tests should be completed and all 
pertinent symptomatology and findings 
should be reported in detail.  The 
examiner should provide an opinion as to 
whether the veteran currently suffers 
from GERD and, if so, whether it is at 
least as likely as not (e.g., a 50 
percent or greater likelihood) that such 
disorder is etiologically related to 
service.  If the examiner is unable to 
render any opinion sought, it should be 
so indicated on the record and the 
reasons therefor should be noted.  The 
factors upon which any medical opinion is 
based must be set forth for the record.

5.  The RO should schedule the veteran 
for a VA examination to address the 
current severity of his hypertension.  
The examiner should measure the veteran's 
diastolic and systolic pressure and 
discuss the need for medication to 
control the hypertension.  The veteran's 
claims folder must be made available to 
the examiner for review in connection 
with the examination.  All necessary 
diagnostic tests should be completed and 
all pertinent symptomatology and findings 
should be reported in detail.  If the 
examiner is unable to render any opinion 
sought, it should be so indicated on the 
record and the reasons therefor should be 
noted.  The factors upon which any 
medical opinion is based must be set 
forth for the record.

6.  The RO should schedule the veteran 
for a VA examination to address the 
current severity of the residuals of his 
surgical repair of right testicular 
torsion.  Specifically, the examiner is 
requested to provide a detailed 
description of any scars, to include 
whether the scars are deep or 
superficial, tender and painful on 
objective demonstration, poorly nourished 
with repeated ulceration, or result in 
functional impairment of the part 
affected.  The examiner should also 
indicate whether the scars are 
superficial and unstable or superficial 
and painful on examination.  The examiner 
should indicate whether there is any 
sensory loss associated with the scars.  
The veteran's claims folder must be made 
available to the examiner for review in 
connection with the examination.  All 
necessary diagnostic tests should be 
completed and all pertinent 
symptomatology and findings should be 
reported in detail.  If the examiner is 
unable to render any opinion sought, it 
should be so indicated on the record and 
the reasons therefor should be noted.  
The factors upon which any medical 
opinion is based must be set forth for 
the record.

7.  The RO should schedule the veteran 
for a VA examination to address the 
current severity of his tension 
headaches.  The examiner should determine 
whether the veteran's headaches have been 
prostrating and, if so, offer an opinion 
as to the frequency of such prostrating 
headaches over the last several months.  
The veteran's claims folder must be made 
available to the examiner for review in 
connection with the examination.  All 
necessary diagnostic tests should be 
completed and all pertinent 
symptomatology and findings should be 
reported in detail.  If the examiner is 
unable to render any opinion sought, it 
should be so indicated on the record and 
the reasons therefor should be noted.  
The factors upon which any medical 
opinion is based must be set forth for 
the record.

8.  The RO should schedule the veteran 
for a VA examination to address the 
current severity of his allergic rhinitis 
and sinusitis.  The examiner should 
identify and describe in detail all 
residuals attributable to the veteran's 
service-connected allergic rhinitis and 
sinusitis.  The examiner should 
specifically comment on whether polyps 
are present and the percentage of 
obstruction in each nasal passage.  The 
veteran's claims folder must be made 
available to the examiner for review in 
connection with the examination.  All 
necessary diagnostic tests should be 
completed and all pertinent 
symptomatology and findings should be 
reported in detail.  If the examiner is 
unable to render any opinion sought, it 
should be so indicated on the record and 
the reasons therefor should be noted.  
The factors upon which any medical 
opinion is based must be set forth for 
the record.

9.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on 
appeal, with consideration of all 
applicable laws and regulations, to 
include the changes in the rating 
criteria for spine disorders.  If the 
issues on appeal remain denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



_______________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



